Citation Nr: 0941439	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-37 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE
 
Entitlement to service connection for hypertension.
 
 
REPRESENTATION
 
Appellant represented by:     Veterans of Foreign Wars of the 
United States
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1978 to June 
1995.
 
This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh , 
Pennsylvania , which denied the benefit sought.  The claim 
was certified for appeal by the RO in Providence , Rhode 
Island .
 
In July 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington , DC , for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.
 
 
FINDING OF FACT
 
The preponderance of the probative evidence indicates that 
hypertension is not related to an in-service disease or 
injury.
 
 
CONCLUSION OF LAW
 
Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a) (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
July 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  An August 2007 letter 
reiterated the above information and also provided adequate 
notice of how disability ratings and effective dates are 
assigned in the event service connection is granted.  The 
Board finds the August 2007 letter complied with all VCAA 
notice requirements.  See 38 C.F.R. § 3.159(b)(1).  Although 
this letter was issued after the initial decision on the 
claim, the claim was subsequently reviewed on a de novo 
basis, as shown in the February 2009 supplemental statement 
of the case.  Thus, any timing-of-notice error was cured and 
rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).
 
VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While he may not 
have received full notice prior to the initial decision, 
after notice was provided, he was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.
 
The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulation
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).
 
Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and hypertension becomes manifest to 
a degree of 10 percent within one year from date of 
termination of active duty, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309(a).
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  
 
Analysis
 
The Veteran was diagnosed with hypertension in June 2004; so, 
the primary issue before the Board is whether he manifested 
the disease during his active service or at least to a 
compensable degree within one year of his retirement from 
active service.  Service treatment records note apparently 
elevated blood pressure readings during the Veteran's service 
career but no firm diagnosis of hypertension.  The January 
1995 Report Of Medical Examination For Retirement notes his 
blood pressure as 110/72, and his cardiovascular system was 
assessed as normal.
 
The Veteran asserts in his Notice of Disagreement that the 
fact he had elevated blood pressure readings during his 
active service entitles him to service connection.  This is 
not a correct interpretation of the applicable law.  He also 
has submitted literature from the Internet to the effect that 
elevated blood pressure readings show Stage-1 hypertension.
 
Treatise evidence must discuss generic relationships with a 
degree of certainty such that under the facts of this 
particular case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay medical 
opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 
(1998).  There is no evidence the Veteran has medical 
training, and none of the physicians of record have in fact 
connected the conclusions presented in the literature to the 
appellant's individual case.  In any event, VA regulations 
control whether the benefit sought is allowed.
 
Under VA disability regulations, for hypertension to be 
considered manifested to a compensable degree, the evidence 
must show diastolic pressure of predominantly 100 or more, 
systolic pressure of 160 or more, or there must be a history 
of diastolic pressure predominantly 100 or more for which 
continuous medication is required for control.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  Id. , Note 
(1).
 
The claims file was comprehensively reviewed by an 
appropriate examiner while the case was on remand.  The 
November 2008 report notes the examiner reviewed the service 
treatment records and found several blood pressure readings 
that appeared mildly elevated.  The examiner noted, however, 
that they did not appear closely related chronologically; 
and, the majority of the Veteran's in-service blood pressure 
readings would-by the currently accepted general guidelines, 
fall within the normal range.  Further, the examiner noted 
that general medical guidelines provide hypertension shall 
not be diagnosed on the basis of a single hypertensive 
reading but only after consecutive hypertensive readings.  
The periods noted by the examiner were, May 1987 to January 
1995, readings of August 1995, and medical records of 2004 to 
2007.
 
In response to the RO's request for a nexus opinion, the 
examiner noted that, in light of the paucity of blood 
pressure readings in the range of hypertension, and the utter 
lack of readings above the range, he opined it was likely the 
spurious elevated readings noted during service did not 
represent the onset of hypertension, nor did they meet the 
criteria for hypertension when considered chronologically.  
As a result, the examiner opined it was less likely than so 
that the Veteran's hypertension had its onset in service, and 
it also was less likely than so that it manifested to at 
least a compensable degree within one year of his separation 
from active service.
 
The Board finds nothing in the claims file that undermines or 
contradicts the VA examiner/reviewer's opinion, to include 
the opinion of the Veteran's private physician.  A September 
2005 report from Dr. Oremek, notes she reviewed the Veteran's 
service treatment records and noted blood pressure readings 
of 140/100 and 150/100, which did not require treatment or 
further diagnosis.  Dr. Oremek noted the high readings 
probably were in connection with the pain symptoms the 
Veteran manifested at the time the readings were taken.  
While she noted that essential hypertension during the 
Veteran's active service could not be excluded, she did not 
opine that the appellant manifested essential hypertension 
during his active service.  In light of the foregoing, the 
preponderance of the most probative evidence shows that 
hypertension did not develop  during his active service or 
within one year of his separation from active service.  See 
generally VAOPGCPREC No. 82-90 (July 18, 1990), 56 Fed. Reg. 
45,711 (1990).
 
The Veteran asserts in his written submissions that Dr. 
Oremek told him his military providers should have tested or 
evaluated him further in light of his elevated blood pressure 
readings, especially since he is Africa n-American.  The 
Board notes that even if Dr. Oremek advised the Veteran to 
that effect, she did not note it in her report.  Further, the 
absence of additional in-service assessment does not impact 
the determination of this claim.  The Board must infer that, 
at the time in question, the Veteran's military providers did 
not deem further evaluation necessary-an assessment with 
which the VA examiner/reviewer agrees.
 
In light of the above, the Board is constrained to fine the 
preponderance of the evidence is against the claim on both a 
presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309(a).  The benefit sought on appeal is denied.
 
ORDER
 
Entitlement to service connection for hypertension is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


